DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-5 are under examination.
Claim 6-8 are withdrawn from examination. 
Claim 1-5 are rejected. 
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-5 in the reply filed on 08/11/2022 is acknowledged.
Claim 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 03/10/2021 was filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: published instant specification [0013], references to “…of any of one of claims 1 to 3…” is not proper since the listing of claims are subjected to amendments, hence it is not clear if the claims 1-3 as disclosed in the specification in [0013] would be the same as the claims throughout prosecution of the application.  Appropriate correction is required.
Claim Objections
Claim 4 and 5 are objected to because of the following informalities:  the recitation of “a rice protein powder” in claim 4, line 20 and claim 5, line 16, should be “the rice protein powder” since antecedent has been established in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “refined salt” in claim 2 is a relative term which renders the claim indefinite. The term “refined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 3, the cited wt% amounts of ingredients are confusing since the cited amounts are not clear as to what the wt% are based upon, the mixture or the rice milk; hence the claim is indefinite.
In claim 3, the recitation of “…are mixed and added…” in line 6 is confusing since the claim is directed to a product and not a process claim. Additionally, the recitation appears redundant since the product claim comprising the mixture, whereas the ingredients are expected to be mixed to obtain the mixture.
Claim 3 recites the limitation "the sodium hydrogencarbonate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4 and 5, the recitation of “…a weight of α-amylase is 0.3 percent of the substrate…” is confusing, since it is unclear how a calculation of the α-amylase is 0.3 percent of the substrate wherein α-amylase is part of a total of the substrate; hence the claims are indefinite. 
In claim 4 and 5, the recitation of “…a second enzymatic digestion step of cooling…” is not clear if Applicant has a first enzymatic digestion step of cooling; hence the claims are indefinite.
In claim 4 and 5, the recitation of “…a secondary enzymatically degraded formulation…” is not clear if Applicant has a primary enzymatically degraded formulation; hence the claims are indefinite.
In claim 4 and 5, the recitation of “…filtrate comprising sugar solution…” is not clear as to where a sugar solution is obtained in the filtrate; hence the claims are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009515507 (Machine Translation, English, Ref. U).
Regarding claim 1 and 4, JP2009515507 discloses a milk beverage (pg. 8,  7th full paragraph) comprising whole milk solids, wherein the whole milk solids includes rice protein particles (rice protein powder) (pg. 7, 3rd and 4th full paragraph) in a complex with amylose (rice enzyme digestion extract concentrate) (pg. 8, 1st full paragraph); and water (pg. 8, 7th full paragraph).
With respect to claim 4, the instant claim recites steps of making the product however the invention elected is a product and not a process claim of making the product; see MPEP 2113:
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009515507 (Machine Translation, English, Ref. U).
With respect to claim 2, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
It would obvious to one ordinary skill in the art to be motivated to use common ingredients, such as extracts and flavorings as cited in claim 2 to provide a desired beverage profile. 
With respect to claim 5, the instant claim recites steps of making the product however the invention elected is a product and not a process claim of making the product; see MPEP 2113:
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 3 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792